Citation Nr: 0728986	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post anterior fusion 
at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from February to 1986, from 
February to August 1993, and from January 2004 to June  2004.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The record does not reflect that the veteran was found to 
have a low back disability on an examination for entrance 
onto active duty in January 2004.

2.  Degenerative disc disease of the lumbosacral spine was 
present during the veteran's period of active duty in 2004.

3.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's degenerative disc disease of 
the lumbosacral spine did not increase in severity as a 
result of activities performed during her period of active 
service in 2004. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine, status 
post anterior fusion at L5-S1, was incurred in active air 
service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. § 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the record reflects that the veteran has 
been provided all required notice.  Moreover, the Board has 
determined that the evidence currently of record is 
sufficient to substantiate her claim.  Accordingly, no 
further development is required under the VCAA or the 
pertinent implementing regulation.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2006); see also VAOPGCPREC 3-2003 (July 
16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran acknowledges that she initially injured her back 
during a period when she was not on active duty and prior to 
her final active duty deployment in 2004.  She contends that 
as a result of the initial back injury, she only experienced 
occasional aches and pains which were relieved by epidurals 
injected by her private physician.  She claims that during 
her period of active duty from January  to June 2004, she was 
required to lift and carry her personal gear and equipment, 
which weighed about 67-70 pounds per pack, for extended 
periods and distances, and sit for long periods of time 
during flights on dispatch airplanes.  The veteran contends 
that the excessive lifting and sitting during her deployment 
in 2004 aggravated her already back disability.  
Specifically, she claims that after her discharge in June 
2004, she could not bend, pick up her children, lift patients 
in her other job, sleep, or have intimate relations with her 
husband.  She also claimed that she experienced constant 
pain, shooting pains, stingers, pain down her legs and 
numbness in her legs after her discharge in June 2004.

There is no indication of a back injury or back disability at 
the time of the veteran's entrance onto active duty in 1986 
or at the time of her re-entry and deployment in January 
2004.  However, the Board notes that the veteran herself 
claims to have sustained a back injury prior to her final 
period of active duty.  In addition, a January 1990 
physician's report shows that the veteran reported that she 
had strained her back while working at her civilian job in 
November 1989, while not on active duty and that she had 
experienced low back pain since then.  The veteran was noted 
to have a disc displacement at L5 at that time.  Also, a May 
1991 MRI showed that the veteran had a central and left 
posterolateral herniation of the L5-S1 disc.  

Service medical records also show that the veteran was 
treated for complaints of lower back pain in February and 
March 2004, and at that time, she reported sustaining an 
injury to her back fourteen years earlier.  Furthermore, the 
Board notes that a Nevada Air National Guard investigative 
board determined that the veteran had a back condition which 
pre-existed her period of military service beginning in 
January 2004.  Accordingly, the Board finds that the evidence 
clearly and unmistakably demonstrates a back disability 
existed prior to the veteran's re-entry onto active service 
in January 2004.

However, the evidence does not clearly and unmistakably 
demonstrate that the preexisting disorder was not aggravated 
by active duty.  As previously stated, an MRI taken in May 
1991, prior to the veteran's deployment in January 2004, 
showed that the veteran had a central and left posterolateral 
herniation of the L5-S1 disc.  A May 2003 MRI showed moderate 
to marked space narrowing and endplate degenerative changes 
at the L5-S1 level with mild posterior spurring, annular 
bulging and effacement of the inferior aspects of the neural 
foramina bilaterally.  The medical evidence of record shows 
that from August 2003 to January 2004, the veteran only 
required epidural steroid infiltrations to relieve her low 
back pain.  

Service medical records dated in February and March 2004 show 
that the veteran complained of lower back pain which had been 
aggravated during that deployment.  A July 2004 MRI, taken 
two weeks after the veteran's discharge in June 2004, showed 
a small central protrusion at the L5-S1 disc with impression 
on the thecal sac.  

The medical evidence of record shows that the veteran was 
seen from July to September 2004 at the Great Basin Medical 
Center for increased low back pain.  Medical records from Dr. 
Duxbury at Spine Nevada dated in September 2004 show that an 
MRI of the lumbar spine showed significant disease level at 
L5-S1.  Changes were seen at the plates consistent with 
microinstability at L5-S1; desiccation of disc space was seen 
at L5-S1 and loss of disc space height at L5-S1; a disc 
herniation was seen at L5-S1; and lateral recess stenosis was 
present at L5-S1.  The veteran was diagnosed at that time 
with chronic low back pain, mechanical low back pain, lumbar 
spondylosis at L5-S1 and L5, degenerative disc disease at L5-
S1 and radiculopathy bilaterally.  The results of the MRI 
showed that the veteran's low back disability had increased 
to such a degree that the treating physician recommended that 
she undergo a mini open anterior lumbar fusion at the L5-S1 
level.  In November 2004, the fusion surgery was performed.  
At the time of her June 2005 VA examination, the veteran was 
diagnosed with degenerative disc disease, status post L5-S1 
fusion, continuing sciatica.  

The Board also notes that an October 2004 Line of Duty 
"LOD" Determination by the Nevada Air National Guard 
indicates that the veteran had a pre-existing back condition 
which was likely worsened by the workload and working 
conditions at her deployed location in 2004.  In a November 
2004 LOD Determination, the initial findings were reversed 
and the veteran's disability was found to be LOD-Not 
Applicable.  However, after the most recent investigation 
conducted in January 2006, the November 2004 findings were 
reversed and the veteran's low back disability was found to 
have been aggravated by active duty.  

The evidence does not clearly and unmistakably establish that 
the veteran's pre-existing low back disability was not 
aggravated by her period of active duty in 2004.  In the 
Board's opinion, the medical evidence of record shows that 
the veteran's low back disability increased in severity as a 
result of her 2004 deployment.  This opinion is consistent 
with the ultimate determination of the Nevada Air National 
Guard.  Accordingly, the Board concludes that the presumption 
of soundness has not been rebutted and the veteran is 
entitled to service connection for her low back disability.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, status post anterior fusion at L5-S1, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


